Motion Granted in Part and Denied in Part, Appeal Reinstated, and Order
filed May 10, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00137-CV
                                  ____________

   MARTIN A. LEBLANC, CHRISTOPHER J. RUSSO, TRIPLE RRR
  INVESTMENTS LLC, BASKET SPECIALTIES LLC, GULF COAST
  WIRELINE LLC, LONGHORN BITS LLC, PRIME 337 LLC, RUSSO
ENERGY LLC, AND RUSSO EXPLORATION, Appellants/Cross-Appellees

                                       V.

 SUPERIOR ENERGY SERVICES, INC., STABIL DRILL SPECIALTIES,
        L.L.C., AND SESI, L.L.C., Appellees/Cross-Appellants


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-24818

                                    ORDER

      On December 17, 2020, the court abated this case because appellee/cross-
appellant Stabil Drill Specialties, L.L.C. (“Stabil Drill”) and its affiliates and
appellees/cross-appellants Superior Energy Services, Inc. and SESI, L.L.C. were in
bankruptcy. See Tex. R. App. P. 8.1. On April 21, 2022, Martin A. LeBlanc and
Stabil Drill filed a joint motion to lift the stay and dismiss the appeal as to certain
parties, pursuant to Texas Rule of Appellate Procedure 8.3(a), 42.1(a)(1), and
42.1(b). Attached to the motion is a true copy of the bankruptcy court’s order
confirming the bankruptcy plan, under the terms of which the automatic stay
terminated on February 2, 2021. Accordingly, the motion is granted in part and the
appeal is reinstated.

       In addition, the motion seeks to dismiss “portions of the appeal” because some
of the parties have resolved their issues. Under Rule 42.1(b), “[a] severable portion
of the proceeding may be disposed of . . . if it will not prejudice the remaining
parties.” Tex. R. App. P. 42.1(b). The motion before us does not demonstrate “the
portions of the appeal” sought to be dismissed are severable. The motion is denied
in part without prejudice to refiling.

       The briefs of appellants and cross-appellants are due 30 days from the date
of this order.1

                                             PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.




1
  Appellants and cross-appellants may, of course, limit the scope of their appeal by only raising
issues as to the portions of the final judgment they still contest.
                                                  2